Citation Nr: 1416191	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-06 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1947 to December 1951 and from September 1954 to September 1970.  The Veteran died in December 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In January 2014, the appellant testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA claims file.    

A review of the Virtual VA paperless claims processing system reveals pertinent VA treatment records that have been reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in December 2008.  The original December 2008 death certificate lists the immediate cause of death as metastatic thymic carcinoma.  No contributory cause of death was listed.  It was noted that it was "unknown" whether tobacco use contributed to the Veteran's death.  No autopsy was performed.  

However, on an amended death certificate received by the RO in April 2013, prostate cancer and type II diabetes mellitus (both service-connected conditions) were added as conditions "contributing to death," but not resulting in the underlying cause.  

At the time of his death in December 2008, the veteran had the following service-connected disabilities:  a heart disorder, rated as 60 percent disabling; residuals of prostate cancer (urinary frequency), rated as 40 percent disabling; type II diabetes mellitus, rated as 20 percent disabling, and erectile dysfunction, rated as 0 percent disabling.  The combined service-connected disability rating was 80 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  The Veteran also had been awarded a total disability rating due to individual unemployability (TDIU), effective April 28, 2005.   

However, before addressing the merits of the cause of death and section 1318 claims, the Board finds that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 2000 (VCAA), for the  cause of death and section 1318 claims, no VCAA letter was sent to the appellant that complies with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  That is, for the cause of death and section 1318 claims, VCAA notice must include (1) a statement of the conditions for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.  Moreover, this letter must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the appellant of the downstream effective date element of her claims.  

Second, clarification is required from the VA physician who certified the Veteran's original and amended death certificates - Dr. William Wan Him Hung, MD., who worked at the VA Medical Center in Bronx, New York, at the time of the Veteran's death.  As noted above, an amended death certificate received by the RO in April 2013, and certified and apparently signed by Dr. Hung, added prostate cancer and type II diabetes mellitus (both already service-connected) as contributory causes of death.  No rationale was provided for the additional opinion.  VA law states that if further clarification of certain evidence is essential for a proper appellate decision, the Board shall remand the case to the RO, specifying the action to be undertaken.  See 38 C.F.R. § 19.9(a).  In fact, the Court has held that, pursuant to 38 U.S.C. § 5103A(a), when a medical examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the medical examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  This duty should be undertaken when the burden on VA in obtaining this missing information is minimal.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  Therefore, clarification of the amended death certificate must be undertaken on remand, if Dr. Hung is still employed at the VAMC in Bronx, New York, and to obtain a rationale for his amendments to the original death certificate.  

Third, a remand is required in order for the RO/AMC to obtain a medical opinion addressing what relationship, if any, exists between the causes of the Veteran's death and his military service.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Fourth, the § 1318 DIC claim is inextricably intertwined with the cause-of-death claim, as it turns on whether the veteran's death is service-connected.  As such, the Board may not properly review the § 1318 claim until the cause-of-death issue is adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should send the appellant a new VCAA notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, for the cause of death and section 1318 claims, this letter must include:

(A) a statement of the conditions for which the Veteran was service-connected at the time of his death (a heart disorder, residuals of prostate cancer, type II diabetes mellitus, and erectile dysfunction); 

(B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 

(C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

This letter should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the appellant of the downstream effective date element of her claim, if either the cause of death or § 1318 claim was granted. 

2.  The RO/AMC should contact (for purposes of clarification) Dr. William Wan Him Hung, MD., if he is still available and employed by VA at the VAMC in Bronx, New York, or any other VA facility.  Clarification is required regarding the amended death certificate received by the RO in April 2013, and certified and apparently signed by Dr. Hung.  This amended death certificate added prostate cancer and type II diabetes mellitus (both already service-connected) as contributory causes of the Veteran's death.  

Specifically, Dr. Hung should be asked to provide an explanation or rationale for his assessment that service-connected prostate cancer and type II diabetes mellitus were contributory causes of the Veteran's death.  Dr. Hung should discuss any clinical basis in science or medicine for his opinion. 

3.  After completing the foregoing development, the RO/AMC should refer the Veteran's claims folder to an appropriate VA clinician for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, the medical treatise evidence, and the appellant's assertions.  

The appellant contends that the Veteran's service-connected prostate cancer and type II diabetes mellitus were contributory causes of death.  The examiner should render opinions on the following questions:

(A)  Is it at least as likely as not (50 percent or more probable) that either the Veteran's service-connected prostate cancer, type II diabetes mellitus, or heart disorder caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death?  

In rendering this opinion, please address whether any of the Veteran's service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his metastatic thymic cancer that primarily caused his death.  

(B)  Is it at least as likely as not (50 percent or more probable) that that either the Veteran's service-connected prostate cancer, type II diabetes mellitus, or heart disorder caused or chronically worsened (i.e., aggravated) his metastatic thymic cancer?

(C)  Is it at least as likely as not (50 percent or more probable) that the Veteran's primary cause of death listed on his death certificate (metastatic thymic cancer) was related to his presumed in-service exposure to an herbicide agent such as Agent Orange in Vietnam?  

In rendering this opinion, please note that the Veteran's in-service exposure to a herbicide agent such as Agent Orange in Vietnam is already presumed and conceded.  In addition, please comment on the significance, if any, of the Veteran's 52 year history of smoking 2-3 cigars per day, as it pertains to the etiology of his metastatic thymic cancer.  See e.g., August 2002 VA ICU admission note.    

In making this determination, the examiner is advised that a contributory cause of death is one that contributed substantially or materially to death, combined with another disorder to cause death, OR aided or lent assistance to death.  38 C.F.R. § 3.312(c).  That is, a contributory cause of death need not always "contribute substantially or materially" to death, in order to constitute a contributory cause.  However, it is necessary that in producing death a causal (not just a casual) connection be shown.  38 C.F.R. § 3.312(c).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

***A clear rationale for the VA medical opinion is required, with a discussion of the facts and medical principles involved.***

4.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the RO/AMC should consider all of the evidence of record and readjudicate the DIC issues on appeal.  If the benefits sought are not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


